Title: To James Madison from Richard O’Brien, 1 August 1803 (Abstract)
From: O’Brien, Richard
To: Madison, James


1 August 1803, Algiers. Received JM’s letter of 30 Mar. “with The Purveyors Certificate dated The 30th. of October 1803 [sic]” on 27 July. Agrees that the U.S. should not “admit any extra demands” from Algiers but “be Just and fulfill The Stipulations of our treaty with The dey” while overlooking “trifleing affairs” in order to retain “Barbary friendship.” JM “will perceive by The late publication of french State papers what was intended as a Reform in The system of Barbary by the British and french.” “It is a loss to humanity and Commerce That This reform did not take place before The present Rupture happened.” On 28 July informed the minister of marine and foreign affairs that the U.S. would send all stores “except The powder” and that the president, because of the dey’s objections, would replace the “late appointed Consul” with another candidate. Was asked “why The powder would not be sent.” Answered that “it was Customary to send those articles first” that had been commissioned first; also explained that because the U.S. “scarcely made any powder” or rope cables, powder and hemp had to be sought in the Baltic. “We agreed it would be better not to say anything to The dey on the Subject of powder.” The minister asked if the U.S. had answered the dey’s letter. O’Brien said he believed the dey’s letter had not yet arrived in the U.S. but that an answer would be brought by the new consul. The minister asked when the vessel with stores would arrive: “I ansd. I could not say for Certainty but would expect to See her in The Run of 30—or 40 days.”
Has learned that the Danes “arranged the difficulties” with the dey on 28 Apr. and paid $80,000 in cash and stores. Also in April “This Regency under a pretence ordered away The British Consul Mr. falcon.” On 9 June the Algerine fleet finished its first cruise; “They in all Captured large and small 15 sail of Christian Vessels crews amounting to 195 is made slaves of.” Among these ships were some of Great Britain, a crew of the Republic of the Seven Islands, “and Roman and neapolitan fishermen and Coasters.” On 2 June the Portuguese ship of war Vasco da Gama of 74 guns captured an Algerine “Xebec of 24 Guns and 140 men with 14 Christians on board.” “At Alicante I am informed there is a portugee Ship of war and 2 frigates with an ambasador, whom has wrote to The dey & Jew directory for Permision to Come to Algiers. It is granted. He is to be recommended to The good offices of The Spanish Consul.” In Algiers there are 380 Portuguese at $2,000 each, making $760,000, “with a duty of 15 perCt on the ransom of Captives will amount to 874 Thsd. $ that is supposing The dey Can be prevailed on to let Them go.… There will be besides Grand doucers—and should his mission extend to a peace it will be at least to The amount of a million of dollars but I doubt if he Can Succeed on the peace. It is The interest of Spain and other powers to oppose it and keep the portugees at war with The States of Barbary particularly with Algiers.” Notes that if the Portuguese had not captured the ship, the ransom would have been increased by at least 25 percent “as The dey is led to beli[e]ve They are all sons of great men.” Believes that Spain is to ransom seventy-five crewmen of a Portuguese brig captured by the Algerines in 1800 “from under The Batteries of Barcelonia.” Will not approach the dey until the stores arrive. “By That time we shall see how far The portugee mission will Succeed. I should be sorrow to take their Station and they ours even bad as it is as to humiliation.” Considers that when Portugal sent this mission “The affairs of Europe had a different prospect to what They have at present.” The money “requisite to effect or Carry The algerines affairs will be more immediately wanted” by Portugal “in their present Situation.” “It will be difficult at Lisboa to Content on all tacks The Views or desire of Bonapart.” The Algerine corsairs will remain in port until the Portuguese business is decided and until Algiers knows “what Course The British will Steer relative to The Potent Dey.” It is reported that the British intend to take possession of Sicily and to hold Malta; France will take possession of Leghorn, Genoa, and Naples. “The algerines will not respect those places under British or french protections except They give the dey a Consideration or make with him a Convention to That purport.… It is to be hoped The algerines ordering away with Such indignity The British Consul and Captureing and Enslaveing The Malteese will bring forward Something Serious as I understand That Lord Nelson is much exasperated on those Events. But Sir hitherto The British Govt. has acquiesed to All The insults of Algiers.… I have Known three great Events in The UStates, our independance The forming and Carrying into Effect The present Constitution and The all important affair of Annexing Luissanna to The Union of The UStates.”
 

   
   RC and enclosures (DNA: RG 59, CD, Algiers, vol. 6). RC 3 pp.; docketed by Wagner as received 8 Nov. The enclosures (4 pp.; docketed by Wagner) are two copies of signed statements about the cargoes of the Sophia and the Washington, which were delivered to Baccri and Busnach by O’Brien: (1) O’Brien to JM, 2 Aug. 1803, attesting to the value of the cargoes of the Sophia ($2,223.87 with no agreement for paying insurance) and the Washington ($67,016.62 with insurance at 5 percent); (2) an affidavit by David Baccri, 8 Oct. 1800 (attested by William Bainbridge), to the effect that Baccri and Busnach would make no charge for interest on money advanced to O’Brien for the affairs of the U.S. until the end of the year, when they would charge a half percent per month; and (3) an affidavit by O’Brien, 8 Oct. 1800, certifying that the goods delivered to Baccri and Busnach at Philadelphia prices were given “on account of The essential and political Services which They have rendered The affairs” of the U.S.



   
   PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (5 vols. to date; Charlottesville, Va., 1986–)., 4:459–60.



   
   A full transcription of this document has been added to the digital edition.

